          MEMO
          Case     ENDORSED Document 8 Filed 12/17/20 Page 1 of 1
               1:16-cr-00415-ALC




                                                                                     12/17/20



                                                    December 16, 2020

Hon. Andrew L. Carter, Jr.
United States District Court Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                                            RE:     United States v. Stanley McCleave
                                                    16-Cr-415(ALC)

Dear Judge Carter:

       On November 19, 2020, I submitted an application on behalf of Stanley McCleave to
terminate his term of supervised release pursuant to 18 U.S.C. § 3583(e)(1). Mr. McCleave was
put on lifetime supervised release following his conviction in the Eastern District of Tennessee
of possession and receipt of child pornography and receipt of child pornography. Mr.
McCleave sought termination after successfully completing seven years of supervision.

       After discussing the matter both with the government and the Department of
Probation, Mr. McCleave has decided to temporarily withdraw his application, and, with the
Court’s permission, to refile it in the New Year.

       Thank you for the Court’s consideration.


                                                           Respectfully submitted,

                                                                  /s/


                                                           Aaron Mysliwiec
                                                           Attorney for Stanley McCleave

Cc:    USPO Mariano Franco (email)          The application is GRANTED.
       AUSA Ashley Nicolas                  So Ordered.

                                                                                                12/17/20
